Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it contains legal phraseology, including the use of "illumination means" in lines 11-13.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "illumination means" in claims 1, 2, 3, and 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
“Illumination means” is taken to be a light source, which may, for example, consist of a module of chip-on-board light-emitting diodes, a module composes of several LED chips fastened to a substrate (Instant Specification: Page 10, lines 9-12).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 3, 4, 5, 6, 7, and 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the lighting and heating device" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim, as this limitation is introduced as “at least one lighting and heating device” in line 2. Applicant is advised to revise this limitation in lines 3-4 to read “the at least one lighting and heating device” to overcome this rejection.
Claim 1 recites the limitation “the groove” in lines 8 and 9. There is insufficient antecedent basis for this limitation in the claim, as this limitation is introduced as “at least one groove” In line 5. Applicant is advised to revise this limitation in lines 8 and 9 to read “the at least one groove” to overcome this rejection.
Claim 2 recites the limitation "the lighting and heating device" in lines .  There is insufficient antecedent basis for this limitation in the claim, as this limitation is introduced as “at least one lighting 
Claim 2 recites the limitation “the groove” in lines 5 and 7. There is insufficient antecedent basis for this limitation in the claim, as this limitation is introduced as “at least one groove” In claim 1, line 5. Applicant is advised to revise this limitation in lines 5 and 7 to read “the at least one groove” to overcome this rejection.
Claim 4 recites the limitation “the blade” in line 2. There is insufficient antecedent basis for this limitation, as this limitation is introduced as “at least one blade” in claim 2, line 6. Applicant is advised to revise this limitation in line 2 to read “the at least one blade” to overcome this rejection. 
Claim 8 recites the limitation "the lighting and heating device" in line 2.  There is insufficient antecedent basis for this limitation in the claim, as this limitation is introduced as “at least one lighting and heating device” in claim 1, line 2. Applicant is advised to revise this limitation in line 2 to read “the at least one lighting and heating device” to overcome this rejection.
Claim 8 recited the limitation “the growth” in line 4. There is insufficient antecedent basis for this limitation, as there is no prior mention of the growth of microorganisms. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Garnier et al. (US 2016/0046899 A1), herein referred to as Garnier, in view of Park et al. (KR 101043583 B1), herein .
Regarding claim 1, Garnier teaches a reactor (10) including a tank (11) intended to contain a mass to be treated and at least one lighting and heating device (13) intended to promote the treatment of this mass (Abstract; Fig. 1; Fig. 2; Paragraph [0037]), wherein the lighting and heating device (13) comprises: a plate (14); and illumination means (13) for generating light radiation including an LED (Paragraph [0029]; Paragraph [0037]).
Garnier fails to explicitly teach an embodiment wherein the plate comprises a groove. Park, however, teaches a photobioreactor (100) with an internal light source (Paragraph [0001]), comprising a vessel (104) to contain cell culture medium, and a lighting device (122) comprising a plate (114) including at least one groove (118) extending longitudinally and composed of a bottom and two side walls (Fig. 1; Fig. 2; Paragraphs [0026]-[0030]); and illumination means (122, 124) for generating a light radiation including an LED, said illumination means being disposed in the groove (118) and being in thermal contact with the bottom of the groove (118), so that the heat generated by the illumination means is transmitted to the mass to be treated via the bottom of the plate (Fig. 1; Fig. 2; Fig. 4; Paragraphs [0026]-[0030]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Garnier to include the groove taught by Park to integrally connect the LED board to the plate and provide sufficient light to the system (Park: Paragraph [0026]; Paragraph [0028]).
Regarding claim 3, Garnier teaches the reactor as previously described, wherein the illumination means (13) comprise at least one module of chip-on-board light-emitting diodes (Paragraph [0024]; Paragraph [0040]).

Regarding claim 8, Garnier teaches the reactor as previously described, wherein the lighting and heating device (13) is arranged so that the heat dissipation allows increasing the temperature of the culture medium, facilitating the growth of the microorganisms (Paragraph [0029]; Paragraph [0037]).
Garnier does not explicitly teach an embodiment wherein the heat dissipation allows increasing the temperature of the culture medium by at least 2°C. However, Park teaches that heat is commonly used to inhibit the growth of microalgae (Paragraph [0007]). As a result, one having ordinary skill in the art would understand that the growth rate of microorganisms may be slowed when the temperature within the reactor becomes too high. As such, the heat dissipation within the system proves to be a result-effective variable. It would have been obvious to one having ordinary skill at the time the invention was effectively filed to optimize the heat dissipation within the system to fall within a predetermined range to ensure the conditions are promoting growth. Please see In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) (MPEP 2144.04) for further details.
Claims 2, 4, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Garnier and Park, further in view of Licamele et al. (US 2013/0102076 A1), herein referred to as Licamele.
Regarding claim 2, Garnier teaches the reactor as previously described, but fails to teach an embodiment wherein the heating and lighting device comprises an electrically conductive cable or a blade. Park, however, teaches a photobioreactor (100) with an internal light source (Paragraph [0001]), wherein the heating and lighting device (122) receive power from the installation beam (110) (Paragraph 
Licamele, however, teaches an apparatus for promoting the growth of an organism in a bioreactor (Abstract), wherein the heating and lighting device (215) comprises at least one electrically conductive cable (210) to electrically connect the illumination means (215) to electrically connect the illumination means to a remote electrical power source, the cable extending along one of the side walls of the groove (spaces between 215) (Paragraph [0057]).
 It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Garnier to include the blade taught by Park to maintain a watertight state in the culture medium (Park: Paragraph [0028]). Further, it would have been obvious to modify the teachings of Garnier and Park to include the electrically conductive cable taught by Licamele to provide power to and control of the light source (Licamele: Paragraph [0057]).
Regarding claim 4, Garnier teaches the reactor as previously described, but fails to teach an embodiment comprising a blade. Park, however, teaches at least one blade (126) transparent to light radiation extending over the plate to cover the groove (118) (Paragraph [0028]). Park fails to teach that the material constituting the blade is glass. Licamele, however, teaches the use of glass fibers to cover a luminescent material, which is contestant exposed to the culture liquid (Paragraph [0037]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Garnier and Park to include the glass covering taught by Licamele, as glass is generally non-reactive, easier to clean than plastic, and will not inhibit the transmission of light therethrough (Licamele: Paragraph [0037]; Paragraph [0082]).
In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (MPEP 2144.07) for more details.
Regarding claim 5, Garnier teaches the reactor as previously described, wherein the illumination sources (13) have a plurality of sub-assemblies (Paragraph [0027]; sub-assemblies taught by Garnier are considered analogous to the signs taught by the Instant Application), but does not explicitly disclose whether the sub-assemblies are joined edge to edge so as to extend in the same plane to constitute the plate. Licamele, however, teaches an apparatus for promoting the growth of an organism in a bioreactor (Abstract), which comprises two substrates (1515) joined edge to edge joined by a fastener (1510) to constitute a plate (Fig. 15; Paragraph [0125]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Garnier to include the connected substrates taught by Licamele to form the substrate into a shape suitable for the desired application or environment (Licamele: Paragraph [0125]).
Regarding claim 6, Garnier teaches the reactor as previously described, wherein the illumination means (13) of a sub-assembly can be activated independently of the activation of the illumination means (13) of the other sub-assemblies (Paragraph [0027]).
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hassan et al. (US 2011/0245552 A1), teaches a method for culturing algae comprising a tank fitted with a stirrer, and a light source configured to heat the bioreactor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN A RYAN whose telephone number is (571)272-2509.  The examiner can normally be reached on M-F 8:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.R./Examiner, Art Unit 1799                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799